Case 6:20-cv-00585-ADA Document 32-1 Filed 11/10/20 Page 1 of 6




          EXHIBIT A
          Case 6:20-cv-00585-ADA Document 32-1 Filed 11/10/20 Page 2 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                 §
    BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00571-ADA
    DEVELOPMENT,                                §     CIVIL ACTION 6:20-cv-00572-ADA
              Plaintiff,                        §     CIVIL ACTION 6:20-cv-00573-ADA
                                                §     CIVIL ACTION 6:20-cv-00574-ADA
                                                §     CIVIL ACTION 6:20-cv-00575-ADA
                                                §     CIVIL ACTION 6:20-cv-00576-ADA
                                                §     CIVIL ACTION 6:20-cv-00577-ADA
                                                §     CIVIL ACTION 6:20-cv-00578-ADA
    v.                                          §     CIVIL ACTION 6:20-cv-00579-ADA
                                                §     CIVIL ACTION 6:20-cv-00580-ADA
                                                §     CIVIL ACTION 6:20-cv-00581-ADA
                                                §     CIVIL ACTION 6:20-cv-00582-ADA
                                                §     CIVIL ACTION 6:20-cv-00583-ADA
    GOOGLE LLC,                                 §     CIVIL ACTION 6:20-cv-00584-ADA
             Defendant.                         §     CIVIL ACTION 6:20-cv-00585-ADA


                         FIRST AMENDED SCHEDULING ORDER
    Date                   Item
    October 9, 2020        Plaintiff serves preliminary1 infringement contentions in the form of
                           a chart setting forth where in the accused product(s) each element of
                           the asserted claim(s) are found. Plaintiff shall also identify the
                           earliest priority date (i.e., the earliest date of invention) for each
                           asserted claim and produce: (1) all documents evidencing conception
                           and reduction to practice for each claimed invention, and (2) a copy
                           of the file history for each patent in suit.
    October 16, 2020       Case Management Conference

    October 30, 2020       Deadline for Motions to Transfer


1
 The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served and should do so seasonably upon identifying any such
material. Any amendment to add claims requires leave of court so that the Court can address any
scheduling issues.
           Case 6:20-cv-00585-ADA Document 32-1 Filed 11/10/20 Page 3 of 6




    Date                     Item
    (2 weeks after the
    CMC)
    December 4, 2020         Defendant serves preliminary invalidity contentions in the form of
    (7 weeks after the       (1) a chart setting forth where in the prior art references each element
    CMC)                     of the asserted claim(s) are found, (2) an identification of any
                             limitations the Defendant contends are indefinite or lack written
                             description under section 112, and (3) an identification of any claims
                             the Defendant contends are directed to ineligible subject matter under
                             section 101. Defendant shall also produce (1) all prior art referenced
                             in the invalidity contentions, (2) technical documents, including
                             software where applicable, sufficient to show the operation of the
                             accused product(s), and (3) summary, annual sales information for
                             the accused product(s) for the two years preceding the filing of the
                             Complaint, unless the parties agree to some other timeframe.

    December 18, 2020        Parties exchange claim terms for construction.
    (9 weeks after the
    CMC)
    January 8, 2021          Parties exchange proposed claim constructions.
    (12 weeks after the
    CMC)
    January 13, 2021         Parties disclose extrinsic evidence. The parties shall disclose any
    (13 weeks after the      extrinsic evidence, including the identity of any expert witness they
    CMC)                     may rely upon in their opening brief with respect to claim
                             construction or indefiniteness. With respect to any expert identified,
                             the parties shall identify the scope of the topics for the witness’s
                             expected testimony.2 With respect to items of extrinsic evidence, the
                             parties shall identify each such item by production number or
                             produce a copy of any such item if not previously produced.
    January 15, 2021         Deadline to meet and confer to narrow terms in dispute and exchange
    (13 weeks after the      revised list of terms/constructions.
    CMC)
    January 22, 2021         Plaintiff files Opening claim construction brief, including any
    (14 weeks after the      arguments that any claim terms are indefinite.
    CMC)
    February 12, 2021        Defendant files Responsive claim construction brief.
    (17 weeks after the
    CMC)
    February 26, 2021        Plaintiff files Reply claim construction brief.


2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by
the other party.
           Case 6:20-cv-00585-ADA Document 32-1 Filed 11/10/20 Page 4 of 6




    Date                        Item
    (19 weeks after the
    CMC)
    March 12, 2021              Defendant files a Sur-Reply claim construction brief.

    March 15, 2021           Parties submit Joint Claim Construction Statement and provide
    (3 days after sur-reply) copies of briefs to the Court.

    March 18, 2021              Parties submit option technical tutorials to the Court and technical
    (22 weeks after CMC)        advisor (if appointed).3


    March 25 – 26, 2021         Markman hearing at 9:00 a.m.

    March 29, 2021              Fact Discovery opens; deadline to serve Initial Disclosures per Rule
    (1 business day after       26(a).
    Markman hearing)
    May 7, 2021                 Deadline to add parties.
    (6 weeks after
    Markman)
    May 21, 2021                Deadline to serve Final Infringement and Invalidity Contentions.
    (8 weeks after              After this date, leave of Court is required for any amendment to
    Markman)                    Infringement o Invalidity contentions. This deadline does not relieve
                                the Parties of their obligation to seasonably amend if new
                                information is identified after initial contentions.

    July 16, 2021               Deadline to amend pleadings. A motion is not required unless the
    (16 weeks after             amendment adds patents or claims.
    Markman)
    September 24, 2021          Deadline for the first of two meet and confers to discuss significantly
    (26 weeks after             narrowing the number of claims asserted and prior art references at
    Markman)                    issue. Unless the parties agree to the narrowing, they are ordered to
                                contact the Court’s Law Clerk to arrange a teleconference with the
                                Court to resolve the disputed issues.

    October 22, 2021            Close of Fact Discovery.
    (30 weeks after
    Markman)
    October 29, 2021            Opening Expert Reports.
    (31 weeks after
    Markman)

3
 The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
Court’s Box account.
      Case 6:20-cv-00585-ADA Document 32-1 Filed 11/10/20 Page 5 of 6




Date                Item
November 29, 2021   Rebuttal Expert Reports.
(35 weeks after
Markman)

December 17, 2021   Close of Expert Discovery.
(38 weeks after
Markman)
December 24, 2021   Deadline for the second of two meet and confers to discuss
(39 weeks after     narrowing the number of claims asserted and prior art references at
Markman)            issue to triable limits. To the extent it helps the parties determine
                    these limits, the parties are encouraged to contact the Court’s Law
                    Clerk for an estimate of the amount of trial time anticipated per side.
                    The parties shall file a Joint Report within 5 business days regarding
                    the results of the meet and confer.

January 7, 2022     Dispositive motion deadline and Daubert motion deadline.
(40 weeks after
Markman)
January 21, 2022    Deadline to file oppositions to dispositive motions and Daubert
                    motions.
January 28, 2022    Deadline to file replies in support of dispositive motions and Daubert
                    motions.
January 14, 2022    Serve Pretrial Disclosures (jury instructions, exhibit lists, witness
(42 weeks after     lists, discovery and deposition designations).
Markman)
January 28, 2022    Serve objections to pretrial disclosures/rebuttal disclosures.
(44 weeks after
Markman)
February 4, 2022    Serve objections to rebuttal disclosures and file motions in limine.
(45 weeks after
Markman)
February 11, 2022   File Joint Pretrial Order and Pretrial Submissions (jury instructions,
(46 weeks after     exhibit lists, witness lists, discovery and deposition designations); file
Markman)            oppositions to motions in limine.

February 18, 2022   File Notice of Request for Daily Transcript or Real Time Reporting.
(47 weeks after     If a daily transcript or real time reporting of court proceedings is
Markman)            requested for trial, the party or parties making said request shall file a
                    notice with the Court and e-mail the Court Reporter, Kristie Davis at
                    kmdaviscsr@yahoo.com.
                    Deadline to meet and confer regarding remaining objections and
                    disputes on motions in limine.
          Case 6:20-cv-00585-ADA Document 32-1 Filed 11/10/20 Page 6 of 6




 Date                          Item
 February 28, 2022             File joint notice identifying remaining objections to pretrial
 (3 business days              disclosures and disputes on motion in limine.
 before Final Pretrial
 Conference)

 March 4, 2022                 Final Pretrial Conference.
 (49 weeks after
 Markman)
 March 28, 2022                Jury Selection/Trial
 (52 weeks after
 Markman)4



SIGNED this _____ day of ______________, 2020


                                                             ____________________________________
                                                             ALAN D ALBRIGHT
                                                             UNITED STATES DISTRICT JUDGE




4
  If the actual trial date materially differs from the Court’s default schedule, the Court will consider reasonable
amendments to the case schedule post-Markman that are consistent with the Court’s default deadlines in light of the
actual trial date.
